SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

841
CA 12-02372
PRESENT: SCUDDER, P.J., SMITH, FAHEY, AND PERADOTTO, JJ.


JONATHAN ABBOTT, PLAINTIFF-RESPONDENT,

                     V                              MEMORANDUM AND ORDER

VITO WILLIAM LUCCHETTI, JR., THE MACREPORT.NET,
INC., MARCELLUS GROUP, LLC, MARCELLUS GROUP
CONSTRUCTION, LLC, JA SPA, LLC, SONO PIZZA &
PASTA FACTORY, INC., CROWN MILL RESTORATION
DEVELOPMENT, LLC AND MACREPORT.NET MEDIA
PUBLISHING, INC., DEFENDANTS-APPELLANTS.
(APPEAL NO. 2.)


CERIO LAW OFFICES, SYRACUSE (DAVID W. HERKALA OF COUNSEL), FOR
DEFENDANTS-APPELLANTS.

KENNY & KENNY, PLLC, SYRACUSE (JUSTIN D. HOWLAND OF COUNSEL), FOR
PLAINTIFF-RESPONDENT.


     Appeal from an order of the Supreme Court, Onondaga County
(Anthony J. Paris, J.), entered August 29, 2012. The order denied the
motion of defendants to stay discovery and for a protective order.

     It is hereby ORDERED that said appeal is unanimously dismissed
without costs.

     Same Memorandum as in Abbott v Lucchetti ([appeal No. 3] ___ AD3d
___ [Sept. 27, 2013]).




Entered:   September 27, 2013                     Frances E. Cafarell
                                                  Clerk of the Court